 Case 1:20-cv-05985-NLH-JS Document 7 Filed 06/25/20 Page 1 of 3 PageID: 31



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
SHAWN ALEXANDER POWELL,        :
                               :
          Plaintiff,           :    Civ. No. 20-5985 (NLH) (JS)
                               :
     v.                        :             OPINION
                               :
                               :
DAVID E. ORTIZ, et al.,        :
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Shawn Alexander Powell
70439-056
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Shawn Alexander Powell, an inmate presently

incarcerated in FCI Fort Dix, New Jersey, seeks to bring this

civil action without prepayment of fees or security, asserting a

claim pursuant to the 42 U.S.C. § 1983.         See ECF No. 6.

     The Court previously administratively terminated the

complaint because Plaintiff did not pay the filing fee or submit

an in forma pauperis application.       ECF No. 3.     Plaintiff

submitted an in forma pauperis application for the Court’s

review.   ECF No. 6.
 Case 1:20-cv-05985-NLH-JS Document 7 Filed 06/25/20 Page 2 of 3 PageID: 32



     Title 28, section 1915 of the United States Code

establishes certain financial requirements for prisoners who are

attempting to bring a civil action in forma pauperis.           Under §

1915, a prisoner seeking to bring a civil action in forma

pauperis must submit an affidavit, including a statement of all

assets and liabilities, which states that the prisoner is unable

to pay the fee.    28 U.S.C. § 1915(a)(1).       The prisoner also must

submit a certified copy of his inmate trust fund account

statement(s) for the six-month period immediately preceding the

filing of his complaint.      28 U.S.C. § 1915(a)(2).      The prisoner

must obtain this certified statement from the appropriate

official of each correctional facility at which he was or is

confined during such six-month period.        Id.

     Plaintiff’s account statement is dated January 3, 2020.

ECF No. 6 at 3.    The statement does not comply with § 1915

because the statement must reflect the six months prior to

filing the complaint.     Plaintiff submitted his complaint May 5,

2020.   ECF No. 1.   Plaintiff should submit an account statement

for the period between November 5, 2019 and May 5, 2020 for the

Court’s review.

CONCLUSION

     For the reasons set forth above, the in forma pauperis is

denied without prejudice.      The Clerk of the Court will be

ordered to administratively terminate this action and to send

                                     2
 Case 1:20-cv-05985-NLH-JS Document 7 Filed 06/25/20 Page 3 of 3 PageID: 33



Plaintiff a blank application form.        The Clerk will be directed

to reopen the matter once Plaintiff submits a new application or

the filing fee.    An appropriate Order follows.


Dated: June 25, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     3
